USDC IN/ND case 1:20-cv-00368-WCL-SLC document 9 filed 11/17/20 page 1 of 2


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

 JARED L. HAYNES, SR.,

                 Plaintiff,

                         v.                               CAUSE NO. 1:20-CV-368-WCL-SLC

 KAREN E. RICHARDS, et al.,

                 Defendants.

                                      OPINION AND ORDER

        Jared L. Haynes, Sr., a prisoner proceeding without a lawyer, filed a complaint

under 42 U.S.C. § 1983. (ECF 2.) Pursuant to 28 U.S.C. § 1915A, the court must screen

the complaint to determine whether it states a claim for relief. The court must bear in

mind that “[a] document filed pro se is to be liberally construed.” Erickson v. Pardus, 551

U.S. 89, 94 (2007).

        The complaint is somewhat difficult to parse, but it can be discerned from the

complaint and attachments, as well as public court records, that Mr. Haynes was

convicted of rape in Allen County in 2018, for which he is serving a 40-year sentence.1

See Haynes v. State, 126 N.E.3d 67 (Table), 2019 WL 2220513 (Ind. Ct. App. 2019). He sues

the prosecutors, his attorneys, the trial judge, and others involved in the case, claiming

wrongful conviction, malicious prosecution, and related claims. He alleges that he is

innocent and seeks monetary damages, among other relief.



        1  The court can consider public records in determining whether the complaint states a claim for
relief. See FED. R. EVID. 201; Tobey v. Chibucos, 890 F.3d 634, 647 (7th Cir. 2018).
USDC IN/ND case 1:20-cv-00368-WCL-SLC document 9 filed 11/17/20 page 2 of 2


        Upon review, Mr. Haynes fails to state a claim for relief. To the extent he is

seeking release from custody based on his alleged innocence, he cannot do so in this

civil rights action. Preiser v. Rodriguez, 411 U.S. 475, 488 (1973). Instead, his sole remedy

lies in habeas corpus. Id. Nor can he pursue claims for money damages for wrongful

conviction or malicious prosecution, because such claims rest on a presumption that his

conviction is invalid.2 Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). These claims cannot

be brought unless and until his conviction is “reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas

corpus.” Heck, 512 U.S. at 486-87. These claims must be dismissed without prejudice.

Polzin v. Gage, 636 F.3d 834, 839 (7th Cir. 2011).

        For these reasons, the court DISMISSES this action without prejudice pursuant to

28 U.S.C. § 1915A, and DIRECTS the clerk to close this case.

        SO ORDERED on November 17, 2020.

                                                            s/William C. Lee
                                                            JUDGE WILLIAM C. LEE
                                                            UNITED STATES DISTRICT COURT




        2 To the extent Mr. Haynes is trying to initiate federal criminal charges against the defendants, he

has no authority to do so as a private citizen. See United States v. Palumbo Bros., Inc., 145 F.3d 850, 865 (7th
Cir. 1998) (“[C]riminal prosecution is an executive function within the exclusive prerogative of the
Attorney General.”).


                                                       2
